  8:20-cv-00479-BCB-MDN Doc # 20 Filed: 01/15/21 Page 1 of 2 - Page ID # 126




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED OF OMAHA LIFE INSURANCE
COMPANY,
                                                                        8:20-CV-479
                        Plaintiff,

        vs.                                                                ORDER

ALAN LUCAS TERHAARJR., REINA
TERHAAR-REYES, and JOANN TERHAAR,

                        Defendants.


       This matter is before the Court on Plaintiff’s Motion for an Order Authorizing Payment of

the Proceeds of the Policies into the Registry of the Court. Filing 19. In compliance with Federal

Rule of Civil Procedure 67 and NECivR 67.1, Plaintiff seeks leave to deposit disputed funds which

are the subject of the present interpleader action into the registry of the Court. Filing 19. Plaintiff

admits it currently holds $182,000 in proceeds payable under the insurance policies at issue. Filing

19. Having considered the matter, the Court grants Plaintiff’s request for leave to deposit $182,000.

       IT IS ORDERED:

    1. Plaintiff United of Omaha Life Insurance Company’s Motion for an Order Authorizing

        Payment of the Proceeds of the Policies into the Registry of the Court, Filing 19, is granted;

    2. Plaintiff may deposit a check in the amount of $182,000 with the Clerk of the Court for

        the United States District Court for the District of Nebraska; and

    3. The Clerk is directed to deposit the aforementioned funds into an interest-bearing account

        until further order of the Court pursuant to 28 U.S.C. § 2041 and NECivR 67.1.




                                                  1
8:20-cv-00479-BCB-MDN Doc # 20 Filed: 01/15/21 Page 2 of 2 - Page ID # 127




   Dated this 15th day of January, 2021.

                                               BY THE COURT:


                                               ___________________________
                                               Brian C. Buescher
                                               United States District Judge




                                           2
